DETAILED ACTION
Applicant’s amendment and response dated 9/21/2021 has been provided in response to the 6/21/2021 Office Action which rejected claims 1, 3,5, 7, 9-11, 14 and 16-19, wherein claims 1 has been amended. Thus, claims 1, 3, 5, 7, 9-11, 14 and 16-19 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claims 1, 7 and 14 that “The Office Action recognizes that ‘Kulesz in view of Stillerman and Malasky does not specifically teach the sensor node configured to send the sensor data to the computing device, the computing device configured to at least one of record, interpret, or display the sensor data sent via the sensor node.’ Office Action, p. 8. The Office Action instead attempts to rely on Sridhar, arguing that: 
Sridhar teaches the sensor node (e.g. RF module 114) configured to send the sensor data to the computing device (e.g. cloud server 130), the computing device configured to at least one of record, [interpret, or display] the sensor data sent via the sensor node... 

Office Action, p. 8. 
However, while Sridhar may arguably disclose a computing device configured to receive sensor data and to at least able to record the sensor data sent via the sensor data, the combination of Sridhar and Malasky still does not disclose or suggest a same computing device that is both ‘configured to transmit a sensor driver’ and ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node,’ as recited in amended claim 1; a same computing device which both is used in ‘transmitting a sensor driver from a computing device to a base station node device’ and is ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node,’ as recited in claim 7; and a same computing device that is both used in ‘dynamically loading the sensor driver at the sensor node from a remotely located computing device via the wireless network via a base station node device’ and is ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node,’ as recited in claim 14. Specifically, the distributor 104, which is the argued ‘computing device’ of Malasky, is expressly designed only as ‘a software developer, publisher, reseller, or other entity which distributes software.’ Malasky, Paragraph [0029]. As such, that distributor 104 of Malasky cannot effectively be further modified with Sridhar to receive sensor data from a sensor node and be ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node,’ in the manner of claims 1, 7, and 14. Particularly, if, for sake of argument, the distributor 104 of Malasky could be broadly considered to be a computing device, the distributor 104 thereof is clearly designed to provide ONE-WAY communication to the computer 108 (e.g., the argued ‘base station node’ thereof). Thus, modifying the distributor 104 of Malasky (i.e., the argued ‘computer device’) to also be ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node’ would have completely changed the principle of operation of that reference, and such a modification would not have been obvious to one of ordinary skill in the art. See MPEP 2143.01(VI). Thus, one of ordinary skill in the art would not have found it obvious to combine Kulesz, Stillerman, Malasky, and Sridhar in the manner offered in the Office Action to arrive at the subject matter of claims 1, 7, and/or 14. 
Considered another way, the Office Action admits that Kulesz and Stillerman ‘does not specifically teach that the base station node is configured to receive the sensor driver from the computing device’ (Office Action, p. 5) and that ‘Kulesz in view of Stillerman and Malasky does not specifically teach the sensor node configured to send the sensor data to the computing device, the computing device configured to at least one of record, interpret, or display the sensor data sent via the sensor node’ (Office Action, p. 8). The Office Action then basically relies on Malasky as an argued teaching of a computer device for supplying a driver (e.g., software) to the base node (see Office Action, p. 6) and on Sridhar as an argued teaching of a computing device configured to at least record the sensor data sent via a sensor node (see Office Action, p. 8). 
The problem with that combination of secondary references (i.e., Malasky and Sridhar) is that it does not disclose, teach, or suggest using the same computer device to achieve both functions. At most, the combination may arguably disclose or suggest a first computer device to supply the driver/software and a second, distinct computer device to record sensor data sent via a sensor node. As discussed above, modifying the distributor 104 of Malasky (i.e., its argued ‘computer device’) to also be ‘configured to at least one of record, interpret, or display the sensor data sent via the sensor node’ would have completely changed the principle of operation of that reference and would not have been obvious. See MPEP 2143.01(VI). Thus, the distributor 104 of Malasky clearly is not a candidate to serve as basis for the computing device recited in claims 1, 7, and/or 14. Likewise, there is nothing in the disclosure or teaching of Sridhar to indicate that the cloud computing system 130 (i.e., the argued ‘computing device’ thereof) is configured to also serve as a source of a sensor driver (e.g., software). Thus, the combination of Kulesz, Stillerman, Malasky, and Sridhar fails to disclose or render obvious each element of claims 1, 7, and/or 14 (see pages 12-14 of Applicant’s remarks), the examiner respectfully disagrees.
	Malasky discloses that “The distributor 104 makes a cross-platform installation package 102 available. The distributor 104 can be a software developer, publisher, reseller, or other entity which distributes software, the user can obtain the cross-platform installation package 102 from the distributor 104 and that the cross-platform installation package 102 can be distributed via networks, such as Local Area Networks (LANs), the Internet, peer to peer links, wireless networks, etc. (see e.g. [0029] and [0030]). Therefore, the distributor must be a computing device. Also, modifying the distributor of Malasky to be “configured to at least one of record, interpret, or display the sensor data sent via the sensor node" would not have completely changed the principle of operation, as computing devices are very well known to have standard capabilities of at least receiving and storing data. As such, the combination of Kulez, Stillerman, Malasky and Sridhar teaches the limitations as claimed and the Applicant should please note that one cannot show nonobviousness by attacking references individually where the rejections are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz et al (US Patent Application Publication 2006/0187017 A1, Kulesz hereinafter) in view of Stillerman et al (US Patent Application Publication 2008/0271163 Al, Stillerman hereinafter), Malasky et al (US Patent Application Publication 2013/0047150 A1, Malasky hereinafter), and Sridhar (US Patent Application 2013/0097276 A1).
As to claim 1, Kulesz teaches a system for detecting chemical, biological, radiological, nuclear, or high-yield explosives (CBRNE)  (see Fig. 1 and associated text), comprising: 
a computing device (i.e. control and command center 37) configured to transmit a sensor driver (see e.g. [0060] - if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes; Commands to the controllers 70 in the nodes can come from any appropriate source, such as the command center 37, and can be sent via any suitable link, such as a radio wave link 32, a hard wire link 34 or a satellite link), 
a base station node device configured to be communicatively coupled with the computing device, the base station node being a distinct electronic device (see Fig.1, 30 and associated text); 
a sensor node communicatively coupled with the base station node device via the wireless network (see Fig.1, 20 and associated text, e.g. [0037] - each of the nodes 20 has one or more sensors associated with the node and capable of detecting anomalies; 
a CBRNE sensor communicatively coupled with the sensor node, the CRBNE sensor having a hardware processor (See Fig.2, 60 and associated text see e.g. [0044] - The tower 40 includes at least one and preferably a plurality of sensors, indicated generally at 60. The sensors illustrated include a sensor 61 for sensing chemical hazards, a sensor 62 for sensing biological hazards, a sensor 63 for sensing nuclear hazards, a sensor 64 for sensing radiological hazards, and a sensor 65 for sensing explosive hazards. Sensors for detecting the presence of other substances can be used and [0048] - each of the nodes 20 has a control scheme 68 that includes a controller 70 connected to the sensors 60 associated with the node, and to the transmitter 46 and receiver 48. The controller 70 can be any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70. The controller 70 includes operating software, preferably containing algorithms for computing responses to various scenarios and inputs, wherein the sensor node is configured to execute the sensor driver to establish communication between the computing device and the CBRNE sensor, the sensor driver comprising a computer program configured to at least one of operate, query, or control the CBRNE sensor (see e.g. [0048] -  The controller 70 can be any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70. The controller 70 includes operating software, preferably containing algorithms for computing responses to various scenarios and inputs, [0060] - the controllers can be supplied with signals to change the operation of the node, upgrade the software in the controller, or to add a new function or new commands; if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes, and [0062]- the controller 70, acting in response to information sensed by its sensors 60, or information from another source, sends a signal to a sensor deployment mechanism which acts to deploy additional sensors to new locations not originally provided with sensors).

Kulesz does not specifically teach wherein the sensor driver is transmitted as code for a virtual machine that is converted to native machine code by the hardware processor of the CBRNE sensor for execution by the hardware processor of the CBRNE sensor.

In an analogous art of controlling device operations, however, Stillerman teaches wherein a driver (e.g. device driver) is transmitted as code for a virtual machine (e.g. Java Virtual Machine) that is converted to native machine code by a hardware processor for execution by a hardware processor (See Fig.6 and associated text, e.g. [0072] - The process as outlined above may proceed with CPU 84 of source computer 82 (FIG. 5) receiving the java device driver source code (120) as represented by high-level program 90. CPU 84 then executes high-level compiler 92 to compile the device driver written in Java, i.e., high-level program 90. High-level compiler 92 with knowledge of verification API 94 compiles the java device driver to generate Java Virtual Machine (JVM) bytecode, i.e., bytecode 96 (122)). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz to implement/incorporate the limitations as taught by Stillerman in order to provide a more efficient method/system of executing code in a more secure manner, as suggested by Stillerman (see [0009]).

Kulesz in view of Stillerman does not specifically teach that the base station node is configured to receive the sensor driver from the computing device, package the received sensor driver,  the packaged sensor driver comprising a controlled mechanism for installation and removal of the sensor driver and transmit the packaged sensor driver via a wireless network or that the sensor node is configured to receive packaged driver from the base station node device via the wireless network, and unpackage the received packaged sensor driver.

In an analogous art of controlling device operations, however, Malasky teaches a base station node (see Fig.1, 108 and associated text) is configured to receive the driver from the computing device (see Fig.1, 104 and associated text), package the received driver (see e.g. [0032] - A native installation package 106 can be created from the cross-platform installation package 102, [0066] - A first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action;, [0067] - The first installation package can be converted 520 into a second installation package stored in a format native to a target platform. For instance, the first installation package can be used to create a .msi file to install an application on a computer running a Windows.RTM. operating system. The contents of the first package can be read (e.g., including program content and an XML manifest), then the elements of the first package can be translated to corresponding elements in the second, native installation package, the packaged driver comprising a controlled mechanism for installation and removal of the driver (see e.g. [0050] - computers running a Windows.RTM. operating system can use an .msi file to control application installations; a native operating system user interface can be used to perform maintenance functions on an application installed using an .msi file, such as reinstalling, adding components to, or removing the application, and transmit the packaged driver via a wireless network (see e.g. [0030] - The user can obtain the cross-platform installation package 102 from the distributor 104. The cross-platform installation package 102 can be distributed on physical media, such as Compact Discs (CDs), Digital Versatile Discs (DVDs), floppy disks, etc., via networks, such as Local Area Networks (LANs), the Internet, peer to peer links, wireless networks, etc. and that a node (see Fig.1, 116 and associated text) is configured to receive packaged driver from the base station node device via the wireless network (see e.g. [0068] - Installation can be initiated 530 on the target platform with the second, native installation package , and unpackage the received packaged driver (See e.g. [0069] - The native installer can execute the second, native installation package to install an application, and this will typically involve more than just copying files into appropriate locations on the target machine. Native installers can perform additional actions, such as (1) enable/disable the installation of optional features, (2) register products, (3) activate or license products, (4) install Component Object Model (COM) components, (5) install system services, (6) register file extensions and MIME content types, (7) register instructions for uninstallation).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman to incorporate the limitations as taught by Malasky in order to provide a more efficient method/system of software distribution and installation, as suggested by Malasky (see [0007]).

Although Kulesz in view of Stillerman and Malasky teaches wherein the CBRNE sensor is configured to generate sensor data (see Kulesz: e.g. [0046] and [0047]), Kulesz in view of Stillerman and Malasky does not specifically teach the sensor node configured to send the sensor data to the computing device, the computing device configured to at least one of record, interpret, or display the sensor data sent via the sensor node.

In an analogous art of collecting sensor data, however, Sridhar teaches the sensor node (e.g. RF module 114) configured to send the sensor data to the computing device (e.g. cloud server 130), the computing device configured to at least one of record, [interpret, or display] the sensor data sent via the sensor node (See e.g. [0019] - The RF module 114 receives data from the sensor 112, [0022] - The cloud computing system 130 receives the data from the coordinator gateway 120 and records the data. The data may be recorded in databases as discussed below with reference to FIG. 7 and FIG. 8. According to one embodiment, the cloud computing system 130 may perform processing of the data and [0023] - According to one embodiment, the sensor 112 may transmit data directly to the cloud computing system 130. In this embodiment, the coordinator gateway 120 may be absent or the coordinator gateway 120 may assume other roles).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman and Malasky to incorporate the limitations as taught by Sridhar in order to provide a more reliable and flexible sensor network that would ensure proper processing of sensor data, as suggested by Sridhar (see [0018]).

As to claim 3, Stillerman further teaches wherein the sensor driver is a JavaScript driver (e.g. high-level program, see e.g. [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz to implement/incorporate the limitations as taught by Stillerman in order to provide a more efficient method/system of executing code in a more secure manner, as suggested by Stillerman (see [0009]).
As to claim 7, Kulesz teaches a method for providing dynamic sensor driver loading over a wireless network in a system for detecting chemical, biological, radiological, nuclear and high-yield explosives (CBRNE), the method comprising:
transmitting a sensor driver from a computing device to a base station node device, wherein the base station node is a distinct electronic device configured to be communicatively coupled to the computing device (See e.g. [0060] - if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes; Commands to the controllers 70 in the nodes can come from any appropriate source, such as the command center 37, and can be sent via any suitable link, such as a radio wave link 32, a hard wire link 34 or a satellite link),
executing the sensor driver to establish communication between the computing device and the sensor, the sensor driver comprising a computer program configured to at least one of operate, query, or control the CBRNE sensor (see e.g. [0048] -  The controller 70 can be any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70. The controller 70 includes operating software, preferably containing algorithms for computing responses to various scenarios and inputs, [0060] - the controllers can be supplied with signals to change the operation of the node, upgrade the software in the controller, or to add a new function or new commands; if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes, and [0062]- the controller 70, acting in response to information sensed by its sensors 60, or information from another source, sends a signal to a sensor deployment mechanism which acts to deploy additional sensors to new locations not originally provided with sensors).



In an analogous art of controlling device operations, however, Stillerman teaches wherein a driver (e.g. device driver) is transmitted as code for a virtual machine (e.g. Java Virtual Machine) that is converted to native machine code by a hardware processor for execution by a hardware processor (See Fig.6 and associated text, e.g. [0072] - The process as outlined above may proceed with CPU 84 of source computer 82 (FIG. 5) receiving the java device driver source code (120) as represented by high-level program 90. CPU 84 then executes high-level compiler 92 to compile the device driver written in Java, i.e., high-level program 90. High-level compiler 92 with knowledge of verification API 94 compiles the java device driver to generate Java Virtual Machine (JVM) bytecode, i.e., bytecode 96 (122)). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz to implement/incorporate the limitations as taught by Stillerman in order to provide a more efficient method/system of executing code in a more secure manner, as suggested by Stillerman (see [0009]).

Kulesz in view of Stillerman does not specifically teach that the base station node is configured to receive the sensor driver from the computing device, package the received sensor driver,  the packaged sensor driver comprising a controlled mechanism for installation and 

In an analogous art of controlling device operations, however, Malasky teaches a base station node (see Fig.1, 108 and associated text) is configured to receive the driver from the computing device (see Fig.1, 104 and associated text), package the received driver (see e.g. [0032] - A native installation package 106 can be created from the cross-platform installation package 102, [0066] - A first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action;, [0067] - The first installation package can be converted 520 into a second installation package stored in a format native to a target platform. For instance, the first installation package can be used to create a .msi file to install an application on a computer running a Windows.RTM. operating system. The contents of the first package can be read (e.g., including program content and an XML manifest), then the elements of the first package can be translated to corresponding elements in the second, native installation package, the packaged driver comprising a controlled mechanism for installation and removal of the driver (see e.g. [0050] - computers running a Windows.RTM. operating system can use an .msi file to control application installations; a native operating system user interface can be used to perform maintenance functions on an application installed using an .msi file, such as reinstalling, adding components to, or removing the application, and transmit the packaged driver via a wireless network (see e.g. [0030] - The user can obtain the cross-platform installation package 102 from the distributor 104. The cross-platform installation package 102 can be distributed on physical media, such as Compact Discs (CDs), Digital Versatile Discs (DVDs), floppy disks, etc., via networks, such as Local Area Networks (LANs), the Internet, peer to peer links, wireless networks, etc. and that a node (see Fig.1, 116 and associated text) is configured to receive packaged driver from the base station node device via the wireless network (see e.g. [0068] - Installation can be initiated 530 on the target platform with the second, native installation package , and unpackage the received packaged driver (See e.g. [0069] - The native installer can execute the second, native installation package to install an application, and this will typically involve more than just copying files into appropriate locations on the target machine. Native installers can perform additional actions, such as (1) enable/disable the installation of optional features, (2) register products, (3) activate or license products, (4) install Component Object Model (COM) components, (5) install system services, (6) register file extensions and MIME content types, (7) register instructions for uninstallation).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman to incorporate the limitations as taught by Malasky in order to provide a more efficient method/system of software distribution and installation, as suggested by Malasky (see [0007]).

Although Kulesz in view of Stillerman and Malasky teaches wherein the CBRNE sensor is configured to generate sensor data (see Kulesz: e.g. [0046] and [0047]), Kulesz in view of Stillerman and Malasky does not specifically teach the sensor node configured to send the sensor data to the computing device, the computing device configured to at least one of record, interpret, or display the sensor data sent via the sensor node.

In an analogous art of collecting sensor data, however, Sridhar teaches the sensor node (e.g. RF module 114) configured to send the sensor data to the computing device (e.g. cloud server 130), the computing device configured to at least one of record, [interpret, or display] the sensor data sent via the sensor node (See e.g. [0019] - The RF module 114 receives data from the sensor 112, [0022] - The cloud computing system 130 receives the data from the coordinator gateway 120 and records the data. The data may be recorded in databases as discussed below with reference to FIG. 7 and FIG. 8. According to one embodiment, the cloud computing system 130 may perform processing of the data and [0023] - According to one embodiment, the sensor 112 may transmit data directly to the cloud computing system 130. In this embodiment, the coordinator gateway 120 may be absent or the coordinator gateway 120 may assume other roles).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman and Malasky to incorporate the limitations as taught by Sridhar in order to provide a more reliable and flexible sensor network that would ensure proper processing of sensor data, as suggested by Sridhar (see [0018]).

As to claim 14, Kulesz teaches a method of operation of a sensor node for providing dynamic sensor driver loading over a wireless network, in a system for detecting chemical, biological, radiological, nuclear and high-yield explosives (CBRNE), the method comprising:
detecting a connected CBRNE sensor at the sensor node (See e.g. [0044] - The tower 40 includes at least one and preferably a plurality of sensors, indicated generally at 60. The sensors illustrated include a sensor 61 for sensing chemical hazards, a sensor 62 for sensing biological hazards, a sensor 63 for sensing nuclear hazards, a sensor 64 for sensing radiological hazards, and a sensor 65 for sensing explosive hazards. Sensors for detecting the presence of other substances can be used),
identifying a sensor driver suitable for communicating with the detected CBRNE sensor at the sensor node (See e.g. [0060] - the controllers can be supplied with signals to change the operation of the node, upgrade the software in the controller, or to add a new function or new commands; if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes),
dynamically loading the sensor driver at the sensor node from a remotely located computing device via the wireless network, the sensor driver being transmitted by the remotely located computing device (See e.g. [0060] - the controllers can be supplied with signals to change the operation of the node, upgrade the software in the controller, or to add a new function or new commands; if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes), and executing the sensor driver to establish communication between the computing device and the sensor, the sensor driver comprising a computer program configured to at least one of operate, query, or control the CBRNE sensor (see e.g. [0048] -  The controller 70 can be any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70. The controller 70 includes operating software, preferably containing algorithms for computing responses to various scenarios and inputs, [0060] - the controllers can be supplied with signals to change the operation of the node, upgrade the software in the controller, or to add a new function or new commands; if a new type of radiological sensor 64 is added to each of the nodes 20 in the network 12, the software for controlling the new sensors 64 and for interpreting the signals from the new sensors can be downloaded or otherwise supplied to the controllers 70 of each of the nodes, and [0062]- the controller 70, acting in response to information sensed by its sensors 60, or information from another source, sends a signal to a sensor deployment mechanism which acts to deploy additional sensors to new locations not originally provided with sensors).

Kulesz does not specifically teach wherein the sensor driver is transmitted as code for a virtual machine that is converted to native machine code by the hardware processor of the CBRNE sensor for execution by the hardware processor of the CBRNE sensor.

In an analogous art of controlling device operations, however, Stillerman teaches wherein a driver (e.g. device driver) is transmitted as code for a virtual machine (e.g. Java Virtual Machine) that is converted to native machine code by a hardware processor for execution by a hardware processor (See Fig.6 and associated text, e.g. [0072] - The process as outlined above may proceed with CPU 84 of source computer 82 (FIG. 5) receiving the java device driver source code (120) as represented by high-level program 90. CPU 84 then executes high-level compiler 92 to compile the device driver written in Java, i.e., high-level program 90. High-level compiler 92 with knowledge of verification API 94 compiles the java device driver to generate Java Virtual Machine (JVM) bytecode, i.e., bytecode 96 (122)). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz to implement/incorporate the limitations as taught by Stillerman in order to provide a more efficient method/system of executing code in a more secure manner, as suggested by Stillerman (see [0009]).

Kulesz in view of Stillerman does not specifically teach the base station node being a distinct electronic device is configured to receive the sensor driver from the remotely located computing device, package the received sensor driver, and transmit the packaged sensor driver to the sensor node and that the sensor node is configured unpackage the received packaged sensor driver, the packaged sensor driver comprising a controlled mechanism for installation and removal of the sensor driver.
In an analogous art, however, Malasky teaches a base station node being a distinct electronic device (see Fig.1, 108 and associated text) is configured to receive the driver from the remotely located computing device (see Fig.1, 104 and associated text), package the received driver (see e.g. [0032] - A native installation package 106 can be created from the cross-platform installation package 102, [0066] - A first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action;, [0067] - The first installation package can be converted 520 into a second installation package stored in a format native to a target platform. For instance, the first installation package can be used to create a .msi file to install an application on a computer running a Windows.RTM. operating system. The contents of the first package can be read (e.g., including program content and an XML manifest), then the elements of the first package can be translated to corresponding elements in the second, native installation package, the packaged driver comprising a controlled mechanism for installation and removal of the driver (see e.g. [0050] - computers running a Windows.RTM. operating system can use an .msi file to control application installations; a native operating system user interface can be used to perform maintenance functions on an application installed using an .msi file, such as reinstalling, adding components to, or removing the application, and transmit the packaged driver (see e.g. [0030] - The user can obtain the cross-platform installation package 102 from the distributor 104. The cross-platform installation package 102 can be distributed on physical media, such as Compact Discs (CDs), Digital Versatile Discs (DVDs), floppy disks, etc., via networks, such as Local Area Networks (LANs), the Internet, peer to peer links, wireless networks, etc. and that the sensor node (see Fig.1, 116 and associated text) is configured to receive packaged driver (see e.g. [0068] - Installation can be initiated 530 on the target platform with the second, native installation package , and unpackage the received packaged driver (See e.g. [0069] - The native installer can execute the second, native installation package to install an application, and this will typically involve more than just copying files into appropriate locations on the target machine. Native installers can perform additional actions, such as (1) enable/disable the installation of optional features, (2) register products, (3) activate or license products, (4) install Component Object Model (COM) components, (5) install system services, (6) register file extensions and MIME content types, (7) register instructions for uninstallation).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman to incorporate the limitations as taught by Malasky in order to provide a more efficient method/system of software distribution and installation, as suggested by Malasky (see [0007]).

Although Kulesz in view of Stillerman and Malasky teaches wherein the CBRNE sensor is configured to generate sensor data (see Kulesz: e.g. [0046] and [0047]), Kulesz in view of Stillerman and Malasky does not specifically teach the sensor node configured to send the sensor data to the computing device, the computing device configured to at least one of record, interpret, or display the sensor data sent via the sensor node.

In an analogous art of collecting sensor data, however, Sridhar teaches the sensor node (e.g. RF module 114) configured to send the sensor data to the computing device (e.g. cloud server 130), the computing device configured to at least one of record, [interpret, or display] the sensor data sent via the sensor node (See e.g. [0019] - The RF module 114 receives data from the sensor 112, [0022] - The cloud computing system 130 receives the data from the coordinator gateway 120 and records the data. The data may be recorded in databases as discussed below with reference to FIG. 7 and FIG. 8. According to one embodiment, the cloud computing system 130 may perform processing of the data and [0023] - According to one embodiment, the sensor 112 may transmit data directly to the cloud computing system 130. In this embodiment, the coordinator gateway 120 may be absent or the coordinator gateway 120 may assume other roles).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman and Malasky to incorporate the limitations as taught by Sridhar in order to provide a more reliable and flexible sensor network that would ensure proper processing of sensor data, as suggested by Sridhar (see [0018]).

As to claim 19, Stillerman further teaches wherein the driver is interpreted and executes in a Java virtual machine (See e.g. [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz to implement/incorporate the limitations as taught by Stillerman in order to provide a more efficient method/system of executing code in a more secure manner, as suggested by Stillerman (see [0009]).

6.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz in view of Stillerman, Malasky and Sridhar, as applied to claims 7 and 14 above, and further in view of Hong et al (US Patent Application Publication 2011/0131320 A1).
As to claim 9, Kulesz in view of Stillerman, Malasky and Sridhar teaches the limitations of claim 7 and 14, but does not specifically teach wherein the computing device utilizes a proprietary communications protocol for transmitting the sensor driver.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Hong in order to provide a more efficient method and system of dynamically managing sensor modules in a sensor network, as suggested by Hong (see [0001]).

As to claim 16, Kulesz in view of Stillerman, Malasky and Sridhar teaches the limitations of claim 14 and 14, but does not specifically teach wherein the computing device utilizes a proprietary communications protocol for transmitting the sensor driver.
In an analogous art, however, Hong teaches wherein the computing device utilizes a proprietary communications protocol for transmitting the sensor driver (See [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Hong in order to provide a more efficient method and system of dynamically managing sensor modules in a sensor network, as suggested by Hong (see [0001]).

7.	Claims 5, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz in view of Stillerman, Malasky and Sridhar, as applied to claim 14 above, and further in view of Mondal et al (US Patent Application Publication 2012/0272132 A1).
As to claim 5, Kulesz in view of Stillerman, Malasky and Sridhar teaches the limitations of claim 1, but does not specifically teach wherein the sensor node implements an open source engine to compile and execute the sensor driver.
In an analogous art of processing software code, however, Mondal teaches an open source engine to compile and execute code (e.g. JavaScript engine, See Fig.1, 114 and associated text, e.g. [0029]-[0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Mondal in order to provide a more efficient method of compiling code for the purpose of improving performance, as suggested by Mondal (see [0004]).

As to claim 10, Kulesz in view of Stillerman, Malasky and Sridhar teaches the limitations of claim 7, but does not specifically teach wherein the sensor node wherein the sensor node utilizes an open source engine for compiling the sensor driver.
In an analogous art of processing software code, however, Mondal teaches an open source engine to compile and execute code (e.g. JavaScript engine, See Fig.1, 114 and associated text, e.g. [0029]-[0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Mondal in order to provide a more efficient method of compiling code for the purpose of improving performance, as suggested by Mondal (see [0004]).
As to claim 11, Mondal further teaches an open source engine for executing the code (see Fig.1, 114 and associated text, e.g. [0029], [0030] and [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Mondal in order to provide a more efficient method of compiling code for the purpose of improving performance, as suggested by Mondal (see [0004]).
As to claim 17, Kulesz in view of Stillerman, Malasky and Sridhar teaches the limitations of claim 14, but does not specifically teach wherein the sensor node utilizes a V8 JavaScript engine for compiling the sensor driver. 
In an analogous art of processing software code, however, Mondal teaches utilizes a V8 JavaScript engine for compiling code (See Fig.1, 114 and associated text, e.g. [0029]-[0030]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Mondal in order to provide a more efficient method of compiling code for the purpose of improving performance, as suggested by Mondal (see [0004]).
As to claim 18, Mondal further teaches utilizes the V8 JavaScript engine for executing code, See Fig.1, 114 and associated text, e.g. [0029]-[0030]) and [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kulesz in view of Stillerman, Malasky and Sridhar to incorporate the limitations as taught by Mondal in order to provide a 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192